Dismissed and Memorandum Opinion filed June 10, 2004








Dismissed and Memorandum Opinion filed June 10, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01195-CV
____________
 
JEFFREY D. HAGEN, Appellant
 
V.
 
ROBERT E. MYERS AND JUDITH MYERS, Appellees
 

 
On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 00CV0640A
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 4,
2003.  The clerk=s record was filed on November 3,
2003.  The reporter=s record was filed on January 20,
2004.  No brief was filed.  Appellant was granted an extension of time to
file his brief until April 21, 2004. 
When the extension was granted, the court noted that no further
extensions would be granted absent exceptional circumstances.  Appellant=s brief was not filed.




On May 6, 2004, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before May 28, 2004, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).  Appellant filed no brief or
other response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed June 10, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.